MEMORANDUM **
Jose Luis Cabuto Gurrola, Norma Alicia Cabuto Cedano, Paola Isabel Cabuto Cabuto, and Jose Luis Cabuto Cabuto, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to remand to allow them to seek relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, see Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003), we deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion to remand because they failed to make a prima facie showing that it is more likely than not that they would be tortured if removed to Mexico. See 8 C.F.R. § 208.16(c)(2) (applicant for CAT relief bears burden of establishing “that it is more likely than not that he or she would be tortured if removed to the proposed country of removal”); Rodriguez v. INS, 841 F.2d 865, 867 (9th Cir.1987) (noting that motion to remand requires *599showing of prima facie eligibility for relief sought).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.